In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                        No. 07-17-00257-CR
                                    ________________________


                    CHRISTOPHER RAYMOND CISNEROS, APPELLANT

                                                     V.

                               THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 286th District Court
                                      Hockley County, Texas
                    Trial Court No. 15-07-8332; Honorable Pat Phelan, Presiding


                                             March 19, 2019

                                  MEMORANDUM OPINION
                        Before QUINN, CJ., and PIRTLE and PARKER, JJ.


        Appellant, Christopher Raymond Cisneros, was convicted following a jury trial of

possession of a controlled substance (methamphetamine) in an amount of one gram or

more but less than four grams, enhanced.1 He was sentenced by the trial court to fifteen


        1 See TEX. HEALTH & SAFETY CODE ANN. § 481.115(c) (West 2017) (a felony of the third degree).
Punishment level was enhanced to that of a felony of the second degree by virtue of a prior felony conviction
for DWI, third or more, in August 2005. See TEX. PENAL CODE ANN. § 12.42(a) (West Supp. 2018).
years confinement and assessed a $1,000 fine. In a single issue, Appellant asserts that

law enforcement officers did not have reasonable suspicion or probable cause to detain

or arrest him. We affirm the trial court’s judgment.


       BACKGROUND

       In July 2015, an indictment issued alleging that on or about May 7, 2015, Appellant

intentionally and knowingly possessed a controlled substance, methamphetamine, in an

amount of one gram or more but less than four grams. In June, the State filed its Notice

of Intent to Use Prior Convictions to Enhance the Classification and/or Range of

Punishment of the Indicted Offense alleging that in 2005, Appellant was finally convicted

of the felony offense of driving while intoxicated, third or more. Appellant subsequently

filed a motion to suppress alleging that law enforcement officers did not have reasonable

suspicion or probable cause to search the residence or Appellant. The motion was

overruled by the trial court following the jury trial.


       The State’s evidence at trial was that multiple officers responded to a call regarding

a possible burglary in progress at 10:00 a.m. Officer Jim Dukantnik contacted the suspect

who advised him that he owned the residence and explained that he had left earlier that

morning without his keys.        Officer Andrew Mosteller arrived with a detective and

immediately observed someone running in the alley toward a house that was in a state of

disrepair, unoccupied, and uninhabitable. A neighbor was also pointing the officers in the

direction of the abandoned house.


       Officers Dukantnik and Mosteller entered the house and announced their

presence. They could hear noises in a back room. When they investigated the noises,


                                                2
they discovered Appellant. He was sweating profusely and crouched down. When

addressed by the officers, he was unresponsive.           When Officer Dukantnik began

advancing toward Appellant, he made a motion toward a medium-size boot knife attached

to his belt. The officer feared for his safety and believed Appellant was a danger to himself

and others. He disarmed Appellant, handed the knife over to the other officer, performed

a quick pat-down search for other weapons, and handcuffed Appellant.


       When Appellant emerged from the house, he was met by Officer Jermaine Davis.

She asked Appellant if she could search him and he agreed. When she patted him down,

she felt a bulge inside his change pocket and upon examination, discovered what was

later identified as methamphetamine and drug paraphernalia. Appellant was then placed

under arrest.


       STANDARD OF REVIEW

       We review a trial court’s ruling on a motion to suppress evidence on appeal under

an abuse of discretion standard. State v. Cortez, 543 S.W.3d 198, 203-04 (Tex. Crim.

App. 2018). As long as the record supports the trial court’s determinations of historical

facts and mixed questions of law and fact that rely on credibility, we grant those

determinations almost total deference. Id.; State v. Kerwick, 393 S.W.3d 270, 273 (Tex.

Crim. App. 2013). We review the trial court’s application of law to the facts de novo.

Wiede v. State, 214 S.W.3d 17, 25 (Tex. Crim. App. 2007). Further, when, as in this case,

the trial court does not make formal findings of fact, we uphold the trial court’s ruling on

any theory of law applicable to the case and presume the court made implicit findings in

support of its ruling if the record supports those findings. State v. Ross, 32 S.W.3d 853,

855-56 (Tex. Crim. App. 2000).

                                             3
       ANALYSIS

       Appellant asserts the trial court abused its discretion when it overruled his motion

to suppress all the State’s evidence. In support, he contends (1) the officers did not have

a reasonable suspicion or probable cause to search the abandoned house or Appellant

and (2) the State failed to prove Appellant did not have permission to be in the building.

We disagree.


       ABANDONED HOUSE

       Regarding his assertion that the fruits of the warrantless search of the abandoned

house should have been suppressed, we need only note that since Appellant made no

showing that he had any reasonable expectation of privacy in the house or that he had a

right of ownership or possession of the house, he has no standing to challenge the validity

of the search. See Thomas v. State, 681 S.W.2d 672, 676 (Tex. App.—Houston [14th

Dist.] 1984, pet. ref’d) (citing Goehring v. State, 627 S.W.2d 159 (Tex. Crim. App. 1982)).

See also Henderson v. State, No. 01-99-00567-CR, 2000 Tex. App. LEXIS 3995, at *7-9

(Tex. App.—Houston [1st Dist.] 2000, no pet.) (mem. op.) (not designated for publication)

(“The accused has the burden of proving facts establishing a legitimate expectation of

privacy.”).


       DETENTION

       A police officer’s interaction with a citizen can be classified as an encounter,

detention, or seizure. See Harper v. State, 217 S.W.3d 672, 675 (Tex. App.—Amarillo

2007, no pet.).    An investigative detention is a confrontation of a citizen by law

enforcement officers wherein a citizen yields to a display of authority and is temporarily

detained for purposes of investigation. Id. (citing Johnson v. State, 912 S.W.2d 227, 235

                                            4
(Tex. Crim. App. 1995)). During an investigative detention, an officer may employ force

necessary to affect the reasonable goals of the detention: investigation, maintenance of

the status quo, and officer safety. Rhodes v. State, 945 S.W.2d 115, 117 (Tex. Crim.

App. 1997). Moreover, an officer may conduct a limited pat-down search of the outer

clothing for weapons during an investigative detention if the officer fears for his safety or

that of others. Martinez v. State, 304 S.W.3d 642, 652-53 (Tex. App.—Amarillo 2010,

pet. ref’d).


        An investigative detention is permitted if it is supported by reasonable suspicion.

Citizen v. State, 39 S.W.3d 367, 370 (Tex. App.—Houston [1st Dist.] 2001, no pet.).

Reasonable suspicion is a particularized and objective basis for suspecting the person is,

has been, or soon will be engaged in criminal activity. Id. (citing Crockett v. State, 803
S.W.2d 308, 311 (Tex. Crim. App. 1991)). The test for reasonable suspicion focuses

solely on whether an objective basis exists for the detention. Tutson v. State, 530 S.W.3d
322, 328 (Tex. App.—Houston [14th Dist.] 2017, no pet.).2


        Here, Appellant was detained in an abandoned house for the purpose of officer

safety after he had fled there as law enforcement officers were arriving to investigate a

possible burglary in progress. In the house, he was discovered sweating profusely,

unresponsive, crouched down, and he made a motion toward a weapon on his belt.

Under these circumstances, the officers had a reasonable suspicion authorizing them to




         2 An officer has reasonable suspicion if the officer has specific, articulable facts that, combined with

rational inferences from those facts, would lead the officer to reasonably conclude that the person detained
is, has been, or soon will be engaged in criminal activity. Kerwick, 393 S.W.3d at 273. A determination
must be based on the totality of the circumstances, and reasonable suspicion may exist even if the
circumstances presented are as consistent with innocent activity as with criminal activity. Id.

                                                       5
detain Appellant and remove any weapons that might pose a threat to officer safety,

pending further investigation.


       Probable Cause to Arrest

       Once outside the abandoned house, Appellant consented to the search of his

person by Officer Davis. Meekins v. State, 340 S.W.3d 454, 458 (Tex. Crim. App. 2011)

(a warrantless search conducted without probable cause is not illegal if the search is

conducted with the person’s voluntary consent). During the search, Officer Davis found

what appeared to be drug paraphernalia and methamphetamine on Appellant’s person.

The substance later tested positive for methamphetamine. This information provided

probable cause for Appellant’s subsequent arrest. Lewis v. State, 412 S.W.3d 794, 801

(Tex. App.—Amarillo 2013, no. pet.) (“Probable cause for a warrantless arrest exists

when the arresting officer possesses reasonably trustworthy information sufficient to

warrant a reasonable belief that an offense has been or is being committed.”).


       Based upon our review of the record, we find that the trial court did not abuse its

discretion by denying Appellant’s motion to suppress evidence. Accordingly, Appellant’s

single issue is overruled.


       CONCLUSION

       The trial court’s judgment is affirmed.




                                                 Patrick A. Pirtle
                                                      Justice


Do not publish.

                                             6